DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 5/7/2021 in which claims 1-9, 18-26, 35-38, 40-44, 46-50, 52, and 54 have been amended, claims 10-17, 27-34, 39, 45, 51, and 53 have been canceled.  Thus, the claims 1-9, 18-26, 35-38, 40-44, 46-50, 52, and 54 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 18-26, 35-38, 40-44, 46-50, 52, and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of allocating a commission for the sell-side entity based on the feedback without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention described in independent claims 1 and 18. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., generating, by the computer, an input interface enabling the creation of a first asset comprising sell-side research content; assigning, by the computer, a first unique identifier to the first asset; incorporating, by the computer, the first asset into a first dynamic document such that the first asset may be dynamically accessed; displaying, by the computer, via a user interface, the first dynamic document and the first asset; receiving, by the computer, via the user interface, a command to access the first asset by user interaction with the first dynamic document and first asset; responsive to receipt of the command, causing, by the computer, the first asset to be the computer system, whether an application that generated the first asset is loaded on a device on which the user interface is displayed; responsive to a determination that the application is loaded on the device, automatically launching, by the computer system, the application on the device, wherein the first asset is accessed via the launched application; and responsive to a determination that the application is not loaded on the device, automatically launching, by the computer system, the first asset in an instance of the application that generated the first asset executing within the user interface; displaying, by the computer, the first asset and a first feedback object in proximity to the first asset that allows input of feedback related to the first asset; displaying, by the computer, a second feedback object in proximity to the first asset that indicates whether the first asset has received previous feedback; increment, by the computer and responsive to the accessing of the first asset, a read activity counter tracking the number of times the first asset has been displayed; receiving, by the computer, first feedback related to the first asset via the first feedback object, wherein the first feedback comprises a rating score for the first asset; storing, by the computer, the first feedback related to the first asset in a memory associated with the computer; incorporating, by the computer, the first asset into a second dynamic document; increment, by the computer and responsive to the incorporating of the first asset into the second dynamic document, a reuse activity counter tracking the number of times the first asset has been used in additional to its incorporation in the first dynamic document; providing, by the computer, the first report identifying feedback received related to the first asset, the feedback comprising an aggregation of feedback including the first feedback, the value of the read activity counter related to the first asset, and the value of the reuse activity counter related to the first asset; and displaying, by the computer, a broker vote interface enabling comparison of the first report with other reports related to other assets; allocating, by the computer, a commission related to the first asset.  These limitations (with the exception of italicized limitations) describe the abstract idea of allocating a commission for the sell-side Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computer, an input interface, a user interface, an application, a device, and memory associated with the computer, and a broker vote interface result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a computer, an input interface, a user interface, an application, a device, and memory associated with the computer, and a broker vote interface are recited at a high level of generality and under their broadest reasonable interpretation comprise a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(d) and 2106.05(f)).  The limitations displaying, by the computer, via a user interface, the first dynamic document and the first asset; receiving, by the computer, via the user interface, a command to access the first asset by user interaction with the first dynamic document and first asset; displaying, by the computer, the first asset and a first feedback object in proximity to the first asset that allows input of feedback related to the first asset; displaying, by the computer, a second feedback object in proximity to the first asset that indicates whether the first asset has received previous feedback; receiving, by the computer, first feedback related to the first asset via the first feedback object, wherein the first feedback comprises a rating score for the first asset; storing, by the computer, the first feedback related to the first asset in a memory associated with the computer; displaying, by the computer, a broker vote interface enabling comparison of the first report with other reports related to other assets amount to Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a computer, an input interface, a user interface, an application, a device, and memory associated with the computer, and a broker vote interface are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The receiving, displaying and storing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the computer to be a generic computer device and the courts decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The storing, by the computer, the first feedback related to the first asset in a memory associated with the computer; storing, by the computer, the first feedback related to the first asset in a memory associated with the computer; displaying, by the computer, a broker vote interface enabling comparison of the first report with other reports related to other assets has been accessed are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (MPEP 2106.05(d), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claim 18 and hence the claim 18 is rejected on similar grounds as claim 1.
Dependent claims 2-9, 19-26, 35-38, 40-44, 46-50, 52, and 54 further define the abstract idea that is present in the independent claims 1 and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-9, 18-26, 35-38, 40-44, 46-50, 52, and 54 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 5/17/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-9, 18-26, 35-38, 40-44, 46-50, 52, and 54 under 35 U.S.C. 101, Applicant states that the pending claims recite a particular technical improvement of a system that enables research asset creation and incorporation into a first dynamic document, that displays the first dynamic document so that a user may dynamically access the asset from the document, that provides objects in proximity to the first asset for feedback that is then stored in the system, that enables the reuse of the asset in a second dynamic document, that tracks the number of times the asset is viewed and reused, and that uses the feedback and usage tracking to prepare a report and inform a broker vote interface.  These features, alone and particularly in combination, provide a drastically improved interface, presentation, and tracking system for research assets.  It addresses difficulties in how internet-obtained assets are managed (e.g., by assigning a unique identifier and providing access and reuse tracking via the read activity counter and reuse activity counter) and how users can access assets identified as relevant to particular research (e.g., via the dynamic document) and provide feedback (e.g., via the feedback objects).  These are all technical solutions to problems inherent in inherent research and asset tracking.  They are no obvious business solutions to business problems.
Examiner respectfully disagrees and notes that there is no technical improvement or technology improvement as a result of implementing the abstract idea on a computer.  The concept of research asset creation and displaying the document in a dynamically manner amounts to applying the abstract idea on a computer.  Providing and storing feedback and then using the asset in a second dynamic document and tracking the number of times the asset has been viewed and reused to prepare a report are abstract concepts and do not result in technology or technical improvements.  As such, these limitations do not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
	Applicant also states that the claims recite an inventive concept under Step 2B such that they are patent-eligible.  
Examiner respectfully disagrees and notes that the limitations are abstract in nature and the additional limitations of technology are simply applying the abstract idea.  It should be noted that an inventive concept cannot be furnished by an abstract idea (see MPEP 2106.05(I)).  Moreover, adding one abstract idea into another does not make the claim non-abstract.  Moreover, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.  Thus, the claim lacks an inventive concept and hence do not amount to add significantly more.  Thus, these arguments are not persuasive.
	Applicant then cites various examples and states that the Applicant’s claims are analogous to several of these examples.
	Examiner notes that the scope of the claimed invention is very different from the various examples and there is no similarity between what is claimed in the Applicant’s invention and the various examples cited by the Applicant.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693